DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pgs. 7-16, with respect to the rejections of claims 1-7 and 9-13 under 35 U.S.C. 103 by Lee et al. (KR-10-1482141) in view of Wurster et al. (US 2014/0378874), Kim et al. (KR-10-2014-0141062), Nakazawa (US 2017/0287459), Martin et al. (US 2003/0018255), and Lee et al. (KR-10-1839870) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2003/0018255) in view of Wurster et al. (US 2014/0378874), Kim et al. (KR- 10-2014-0141062), Nakazawa (US 2017/0287459), and Randall (Us 2008/0194960). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
an ultrasonic cartridge comprising a cartridge housing provided at a lower portion thereof with an ultrasonic wave transmission window through which ultrasonic waves are transmitted, and configured such that a liquid is stored therein (“A HIFU tool assembly, having a true variable depth of focus in accordance with a preferred embodiment of the apparatus of the present invention is shown in Figs. 13A and 13B” in paragraph [0135]; “An acoustically-transmissive, flexible membrane 1323 is stretched across the window 1321, secured to the housing 1307 by a suitable mount, such as an o-ring, 1325” [0136]; “The device 1301 is mounted on a suitable handle, such as handle 109 of Figs. 3A-4B, having inlet and outlet tubes…allowing a suitable acoustic energy transmitting medium, such as water to flow into and out of the chamber 1309” [0136]).  
Martin further teaches an ultrasonic transducer unit provided in the cartridge housing, and configured to provide ultrasonic waves to a treatment target area through the ultrasonic wave transmission window and form a focus on the treatment target area (“A transducer mount 1303 holds a transducer, or transducer array, 1305 in a substantially fixed configuration” [0136]; Based on the position of the “transducer’s energy emitting surface 1319” [0136] relative to the window 1321 and acoustically-transmissive, flexible membrane 1323 in Figs. 13A and 13B, “[r]otating collar 1327 changes the gap, ‘Fn,’ between the transducer's energy emitting surface 1319 and the acoustic window 1321” and thereby varying “the depth of focus of the device 1301” [0137]).
Martin further teaches wherein the cartridge housing includes an upper housing member in which the ultrasonic transducer unit is provided (“A transducer mount 1303 holds a transducer, or transducer array, 1305 in a substantially fixed configuration. A housing 1307, such as of a molded, clear, plexiglass, forms an internal chamber 1309” [0136]. The transducer mount upper housing member), and a lower housing member in which the ultrasonic wave transmission window is provided (“A selectively movable focusing cone 1333 is coupled to the rotatable collar 1327 via focusing cone member screw threads 1335” with “an acoustic window 1321 at a conical, lower extremity 1333′ of the focusing cone 1333” [0136]; the focusing cone 1333 corresponds to the lower housing member), and is configured to adjust a distance between the ultrasonic transducer unit and the ultrasonic wave transmission window (“a telescoping action is produced between the rotatable collar 1327 and the focusing cone member 1333 when the collar 1327 is rotated about its longitudinal axis of rotation, ‘R-R.’ Rotating collar 1327 changes the gap, ‘Fn’ between the transducer's energy emitting surface 1319 and the acoustic window 1321” [0137]). 
Martin further teaches wherein when an overall length of the cartridge housing is adjusted, a first distance between the ultrasonic transducer unit and the upper housing member is fixed, and a second distance between the ultrasonic transducer unit and the lower housing member is changed: As conveyed above, the “transducer mount 1303 holds a transducer, or transducer array, 1305 in a substantially fixed configuration” ([0136]), thereby representing the first distance. Also, “[r]otating collar 1327 changes the gap, ‘Fn’ between the transducer's energy emitting surface 1319 and the acoustic window 1321” [0137] as previously stated, which represents the second distance. Further, the change in the gap ‘Fn’ necessarily adjusts the overall length of the device 1301 (i.e., the cartridge housing). This is further illustrated by the difference between F1 and F2 in Figs. 13A and 13B, respectively. Figs. 13A and 13B are reproduced below. 

    PNG
    media_image1.png
    627
    593
    media_image1.png
    Greyscale
                                                                              
    PNG
    media_image2.png
    767
    601
    media_image2.png
    Greyscale

Reproduction of Figs. 13A and B of Martin.
Martin further teaches wherein the upper housing member includes an upper surface portion in which the ultrasonic transducer unit is provided (upper horizontal surface of transducer mount 1303, which “holds a transducer, or transducer array, 1305 in a substantially fixed configuration” [0136]), and a first side portion protruding downward from an outer edge of the upper surface portion (“The housing 1307 has a rotatable collar 1327, having a fixed radial position relative to the transducer's energy emitting surface 1319 and an inner wall 1329 of the housing 1307” [0136]; the rotatable collar 1327 as depicted in Figs. 13A and 13B protrudes downward from the outer vertical edges of the top horizontal surface of the transducer mount 1303). Martin also teaches that the lower housing member includes a lower surface portion in which the ultrasonic wave transmission window is provided (focusing cone 1333 has acoustic window 1321 “at a conical, lower extremity 1333’” [0136]), and a second side portion protruding upward from an outer edge of the lower surface portion to be overlapped with at least a part of the first side portion (outer surface of the focusing cone 1333 that protrudes upward from the lower extremity 1333’ from an outer edge of the surface containing the window 1321; As illustrated in Figs. 13A and 13B, collar 1327 of the upper housing member and focusing cone 1333 of the lower housing member overlap with each other).
However, Martin does not teach wherein the upper housing member is provided with a pressure regulating valve to regulate internal pressure when the lower housing member is moved. Martin only discloses that “[t]he device 1301 is mounted on a suitable handle, such as handle 109 of Figs. 3A-4B, inlet and outlet tubes (not shown; but see Figs. 4A-5B, re element 407) allowing a suitable acoustic energy transmitting medium, such as water to flow into and out of the chamber 1309” ([0136]). Since the handle would be attached at the top of the device 1301, the inlet/outlet tubes would also allow media into and out of the chamber 1309 from an upper portion. Further, adding or removing media as the gap ‘Fn’ – and therefore the volume inside device 1301 – changes is encompassed by “pressure regulation”. Regardless, Wurster is supplied for explicit inclusion of a pressure regulating valve. Wurster discloses an analogous external ultrasonic device to the instant application with an ultrasonic transducer movable within a housing for adjusting the focal point of the ultrasonic energy to a target location in a patient. Wurster specifically teaches “compression nozzles 202 mounted on” the upper end of side walls 134 “for filling chamber 174 with water or oil and bleeding air bubbles out of chamber 174, similar to bleeding air out of vehicle braking systems” ([0040]). The broadest reasonable interpretation of regulating internal pressure encompasses the “bleeding of air bubbles” out of the system, as the presence of the air bubbles would contribute to the pressure value within the chamber 174. Fig. 4 of Wurster illustrating the “compression nozzles 202” is reproduce below.
n’. This regulation of pressure helps to ensure that the internal components are not damaged by high pressure, and that air bubbles within the system do not interfere with the ultrasonic wave. 

    PNG
    media_image3.png
    651
    1245
    media_image3.png
    Greyscale

Reproduction of Fig. 4 of Wurster et al.

However, the Wurster does not teach wherein the pressure regulating valve is an electronic valve configured to sense the movement of the lower housing member, when the lower housing ember is moved, the pressure regulating valve is opened, and when the lower housing member stops moving, the pressure regulating valve is closed. 
Instead, Kim teaches a high strength focused ultrasonic generator in a cartridge for removing and attaching to a handpiece which shares a technical field with the instant application. Specifically, Kim discloses a “relief valve 141…inside the cartridge 110 as shown in Fig. 2 for regulating pressure which senses a pressure change which opens the valve. This is demonstrated by the relief valve 141 opening when a pressure exceeds a predetermined level. It is inherent to the system of Kim to sense a change in pressure from the predetermined level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martin in the following manner: By modifying at least one of the nozzles 202 of Wurster (incorporated within the device of Martin) with the pressure sensing relief valve 141 of Kim, the valve can be opened to release pressure when there is a change in the pressure from a predetermined level. In other words, when the gap ‘Fn’ changes by rotation of the collar 1327, the pressure inside the device 1301 necessarily changes as the volume of chamber 1309 changes. The change in the gap ‘Fn’ necessarily results in a change in the pressure, from the pressure when the device 1301 is static (e.g., a predetermined pressure). Thus, the relief valve 141 of Kim now incorporated in the modified device of Martin (by modifying the nozzle 202 of Wurster) can open the relief valve as a result of the pressure change by the movement of the focusing cone 1333. Further, “opening the valve” to adjust the pressure of Kim inherently suggests a closed state of the valve when the pressure maintains a “predetermined level” (i.e., when the medium storage cartridge is not moving). This modification would have been obvious in order to avoid damage to the transducer 1305 or other components as a result of movement-induced increased pressure inside the system, as well as to maintain an internal pressure by keeping the valve closed in the absence of movement of the device 1301.
is an electronic valve. Nakazawa, instead, teaches a modular ultrasonic probe unit and measurement apparatus which includes an acoustic matching material supply device, which shares a technical field with the instant application. Specifically, Nakazawa teaches a first and second “electromagnetic valve” 654 and 647, respectively, which “is controlled by, for example, a controller 70 connected to the connector portion 64 to control an opening or closing amount thereof” ([0129]). The broadest reasonable interpretation of the electronic valve includes electromagnetic valves (a.k.a. solenoid valves), which are well-known electronically controlled valves for regulating the flow of liquids and gases. Nakazawa further relates the control of opening or closing the valve to pressure regulation in [0129]: “due to pressure in the cartridge tank 5, the acoustic matching material which is supplied from the connector portion 64 into the supply flow passage 65, and a supply amount thereof is controlled. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pressure regulating valve of Kim (in place of the nozzle of Wurster in the modification of Martin) with an electromagnetic valve of Nakazawa in order to provide automated pressure regulation in the device of Marin. Replacing manual valves with electronic valves is a known technique in the field to update and improve systems and devices for increasing the accuracy of detection (e.g., pressure change) requiring a change of the opening state of the valve, as well as avoiding human error.
	While Martin, or its modification, does not explicitly teach wherein a portion of the liquid provided inside the cartridge housing is provided between the upper housing and ultrasonic transducer unit, changes in the shape such that transducer 1305 is held in a fixed position with separation between it and the transducer holder 1303 in order for the media to occupy space 
	Neither Martin, nor its modification as conveyed above, teach wherein a stop groove is provided in one of the first side portion and the second side portion, a stopping portion is provided in a remaining one of the first side portion and the second side portion to be stopped by being engaged with the stop groove, wherein the stopping portion is a hemispherical protrusion, and the stop groove is a hemispherical groove corresponding to the stopping portion, wherein the stopping portion is separated from the stop groove when a force exceeding a predetermined level is applied, and wherein at least one of the stop groove and the stopping portion is provided in plural to be spaced apart from each other in a moving direction of the lower housing member. The movement mechanism of Martin is rotation via complementary threads on the collar 1327 and focusing cone 1333. 
	Randall is relied on instead as it teaches modular probes for ultrasound imaging systems, which shares a technical field with the instant application. Specifically, Randall teaches that connection means between a “nosepiece 24 and the upper and lower clamshells 30, 32 can have a saw-tooth configuration as depicted in Fig. 5. The forward ends of the upper and lower clamshells 30, 32 can have a complementary saw-tooth configuration. The saw-tooth joints include teeth 39 that cause the rearward end of the nosepiece 34 and the forward ends of the upper and lower clamshells 30, 32 to resiliently deflect outwardly, away from each other, as the nosepiece 34 and the upper and lower clamshells 30, 32 are moved toward each other during assembly, in the relative directions denoted by the arrows 154 in Fig. 5” ([0103]). Further, “The rearward end of the nosepiece 34 and the forward ends of the upper and lower clamshells 30, 32 stop groove encompasses a cut or depression in a structure such as the teeth 39 in Fig. 5. Where the rearward end of the nosepiece 34 and frontward ends of upper and lower clamshells 30 and 32 mate corresponds to complementary grooves and protrusions on the nosepiece 34 and clamshells 30, 32 at each given mating location. In other words, the nosepiece 34 corresponds to the focusing cone 1333 of Martin, and the upper and lower clamshells 30 and 32 attached to each other correspond to the upper portion of device 1301 made up of rotatable collar 1327, housing 1307, and transducer mount 1303. Thus, the threads on the focusing cone 1333 and rotating collar 1327 are replaced with the “saw-tooth joints” if Fig. 5 of Randall. Further, the arrow 154 representing the direction of movement of the upper and lower parts relative to each other indicates that a force exceeding a predetermined level is necessarily provided to assemble the probe at each of the “saw-tooth joints.” It is noted, however, that this claim language represents functional language and does not hold patentable weight. As per MPEP 2114. II, claims that are directed to an apparatus are distinguished from the prior art in terms of structure rather than function, therefore the force exceeding a predetermined level for separating the stopping portion from the stop groove is not limiting the claim to distinguish it over Randall as conveyed. 
Further, Fig. 5 of Randall also illustrates a plurality of saw-tooth joints that are spaced apart from each other in a moving direction of the lower housing member (arrow 154 moving direction of nosepiece 34).  Figs. 4 and 5 of Randall are reproduced below. 

    PNG
    media_image4.png
    157
    398
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    430
    486
    media_image5.png
    Greyscale

Reproduction of Figs. 4 and 5 of Randall, where the “saw-tooth joint” of Fig. 5 is a magnified view of areas ‘A’ and ‘B’ of Fig. 4.

Further, while the groove-protrusions of Randall are represented as teeth 39 in Fig. 5, “[o]ther types of interlocking features such as latches or fasteners can be used in lieu of saw-tooth joints in alternative embodiments” ([0104]). Further, it would have been obvious to one of ordinary skill in the art to change the shape of the grooves and protrusions as complementary hemispherical shapes to produce the same outcome absent any evidence showing criticality or unexpected result. See MPEP 2144.04 IV.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement means and threads of the focusing cone 1333 and rotating collar 1327 of Martin with the connection means of Randall since “[t]he engagement of the teeth 39 on the nosepiece 34 and the upper and lower clamshells 30, 32 helps to secure the nosepiece 34 to the upper and lower clamshells 30, 32” (Randall [0104]). 

the ultrasonic cartridge of claims 1, wherein the lower housing member is moveably coupled to the upper housing member (“selectively movable focusing cone 1333 is coupled to the rotatable collar 1327 via focusing cone member screw threads 1335” [0136]) to adjust the distance between the ultrasonic transducer unit and the ultrasonic wave transmission window (“Rotating collar 1327 changes the gap, ‘Fn,’ between the transducer's energy emitting surface 1319 and the acoustic window 1321” [0137]). In the modification the threads 1331 and 1335 of rotating collar 1327 and focusing cone 1333, respectively, are replaced by the groove-protrusion as conveyed above by Randall. 

Regarding claim 3, the modification of Martin further teaches the ultrasonic cartridge of claims 2, wherein lower housing member is moveable in a vertical direction (the change in F1 and F2 from Fig. 13A to Fig. 13 B results in a vertical length increase) based on a reference plane when a contact surface of a lower surface of the cartridge housing brought into contact with the skin to be treated or a skin surface of the treatment target area is set as the reference place. Martin discloses that the embodiment of Figs. 13A and 13B overcome the “difficulty in maintaining both constant contact between” a flexible bag 111 “and the tissue and an accurate depth focus” ([0134]). Thus, since the flexible bag 111 makes contact with the patient in previous embodiments, the embodiment of Figs. 13A and 13B also make contact with the patient via the flexible membrane 1323. Further, the broadest reasonable interpretation of “tissue” encompasses a patient’s skin. Thus, the plane where the flexible membrane 1323 of the device 1301 contacts the patient represents the plane of reference for the vertical movement of the lower housing member.

the ultrasonic cartridge of claim 1, wherein a sealing O-ring member is inserted between the first side portion and the second side portion (“Suitable mounting and sealing o-rings 1311, 1313, 1317 and screw 1315 are provided as necessary to complete the device 1301” [0136]; The o-ring 1313 acts to seal the connection between focusing cone 1333 and rotating collar 1327).

	Regarding claim 7, the modification of Martin teaches the ultrasonic cartridge of claim 5, but does not disclose a stopper protrusion provided in one of the first side portion and the second side portion to be stopped at an uppermost end and a lowermost end of the lower housing member, and a stopper stopping portion provided in a remaining one of the first side portion and the second side portion to be stopped by the stopper protrusion at the uppermost end and lowermost end of the lower housing member.
Instead, Wurster teaches stop grooves in either side walls 134 or clamping ring 136, and complementary stopping portions in either 136 or 134 of Fig. 4 by “the threaded connection of clamping ring 136 to side walls 134” ([0035]). Fig. 4 depicts multiple stop grooves/portions between 134 and 136 separated from one another in the upward and downward z-direction of the lower housing member (inner housing 106) ([0032]). Wurster also teaches stopper protrusion (reference marker a in the Figure below illustrates a plurality of stopper protrusions) on clamping ring 136 and stopper stopping portions on side wall 134 to be stopped at an uppermost and lowermost end of the lower housing member (reference markers b and c, respectively). Changing the number of stopper protrusions a of Wurster to a singular stopper would have been an obvious design choice to one of ordinary skill in the art to produce the same expected outcome of limiting the degree of maximum extension and compression of the two housing members in the absence of showing criticality or unexpected results. See MPEP 2144.04 II.   


    PNG
    media_image6.png
    651
    1245
    media_image6.png
    Greyscale

Reproduction of Fig. 4 of Wurster wherein a portion of a front sectional view of an ultrasonic transducer navigation system from Fig. 4 of Wurster et al.

Regarding claim 9, the modification of Martin teaches the ultrasonic cartridge of claim 2, but does not teach wherein the pressure regulating valve is configured to introduce air into the upper housing member when the lower housing member is moved in a direction of increasing the distance between the ultrasonic transducer unit and the ultrasonic wave transmission window, and discharge air in the upper housing member to an outside when the lower housing member is moved in a direction of decreasing the distance between the ultrasonic transducer unit and the ultrasonic wave transmission window. 
Instead Wurster discloses that the “compression nozzles 202 may be used for filling chamber 174 with water or oil and bleeding air bubbles out of chamber 174, similar to bleeding . 

Claim 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Wurster, Kim, Nakazawa, and Randall as previously conveyed for claim 1, and further in view of Lee et al. (KR-10-1482141).
The modification of Martin as previously conveyed for claims 1, 2, and 5 teach the ultrasonic cartridges of claims 1, 2, and 5, respectively. However, neither Martin, nor its modification, teaches rhe additional claim elements of a head body configured such that the ultrasonic cartridge is detachably coupled to a lower portion thereof, and formed in a shape that allows an operator to grip the head body. Martin discloses that “[t]he device 1301 is mounted on a suitable handle, such as handle 109 of Figs. 3A-4B” ([0136]), however, the orientation of the device 1301 being detachably coupled to a lower portion thereof is not taught. 
a lower portion of handle 400. Further, Lee discloses a handle 400, which “can be held by the user” as conveyed in paragraph [0026].

    PNG
    media_image7.png
    347
    413
    media_image7.png
    Greyscale

Fig. 1 of Lee et al. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle 109 of Martin to which device 1301 may be attached with the handle 400 of Lee for easy manipulation by a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidsen (US 2003/0036702) teaches a scanhead having an integral beamformer and a transducer assembly that is demountable from the scanhead, including groove/protrusion elements for moving and locking components of the device into place. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793